The Honorable Larry Goodwin State Representative P.O. Box 129 Cave City, AR 72521-0129
Dear Representative Goodwin:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act (FOIA), which is codified at A.C.A. §§ 25-19-101—107 (Repl. 1992). Your specific question is as follows:
  Are meetings of suburban improvement districts subject to the Freedom of Information Act?
It is my opinion that the answer to this question is "yes." This office has previously concluded that the FOIA applies to a central business improvement district. See Op. Att'y Gen.87-420 at 4-5 (copy enclosed). The same reasoning would, in my opinion, apply to a suburban improvement district, which is supported through local assessments and which presumably relies upon the sovereign immunity extended to "special improvement districts, and all other political subdivisions of the state . . ." under A.C.A. § 21-9-301 (Cum. Supp. 1991). See
A.C.A. § 25-19-103(2) (Repl. 1992) ("`Public meetings' means the meetings of any bureau, commission, or agency of the state, or any political subdivision of the state . . . supported wholly or in part by public funds or expending public funds.")
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sherry L. Daves.
Sincerely,
WINSTON BRYANT Attorney General